Citation Nr: 1205103	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a cervical spine disorder.  

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a lung disorder.  

3.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a headache disorder.  

4.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a skin disorder.  

5.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a disorder causing generalized muscle and joint pain.  

6.  Entitlement to service connection for a gastrointestinal disorder.

7.  Entitlement to service connection for a sleep disorder.  

8.  Entitlement to service connection for a neurological disorder involving the hands.  

9.  Entitlement to service connection for carpal tunnel syndrome (CTS).  

10.  Entitlement to an increased disability evaluation for a service-connected lower back disorder, currently rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on periods of active duty from September 1969 to September 1971, from December 1971 to August 1978, and from August 1991 to March 1992.  He also served on periods of training as a reservist.          

This case comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the decision below, the Board will grant the Veteran's claims to reopen claims for service connection.  Those issues, along with the original service connection claims on appeal, and the claim for increased rating on appeal, are addressed further in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied the Veteran's claim for service connection for a cervical spine disorder.    

2.  In January 2004, the Veteran filed a claim to reopen his service connection claim for a cervical spine disorder, which the RO denied in the June 2004 rating decision on appeal.    

3.  VA has received new and material evidence since the February 1998 rating decision that denied the Veteran's claim to service connection for a cervical spine disorder.    

4.  In an August 1990 rating decision, the RO denied the Veteran's claim for service connection for a lung disorder.    

5.  In October 2003, the Veteran filed a claim to reopen his service connection claim for a lung disorder, which the RO denied in the June 2004 rating decision on appeal.    

6.  VA has received new and material evidence since the August 1990 rating decision that denied the Veteran's claim to service connection for a lung disorder.    

7.  In an April 1994 rating decision, the RO denied the Veteran's claim to reopen his previously denied claim for service connection for a headache disorder.    

8.  In October 2003, the Veteran filed a claim to reopen his service connection claim for a headache disorder, which the RO denied in the June 2004 rating decision on appeal.    

9.  VA has received new and material evidence since the April 1994 rating decision that denied the Veteran's claim to reopen his claim for service connection for a headache disorder.    

10.  In an April 1994 rating decision, the RO denied the Veteran's claim to reopen his claim for service connection for a skin disorder.    

11.  In October 2003, the Veteran filed a claim to reopen his service connection claim for a skin disorder, which the RO denied in the June 2004 rating decision on appeal.    

12.  VA has received new and material evidence since the April 1994 rating decision that denied the Veteran's claim to reopen his claim for service connection for a skin disorder.    

13.  In an August 1995 rating decision, the RO denied the Veteran's claim to service connection for a generalized muscle and joint disorder.    

14.  In January 2004, the Veteran filed a claim to reopen his service connection claim for a generalized muscle and joint disorder, which the RO denied in the June 2004 rating decision on appeal.    

15.  VA has received new and material evidence since the August 1995 rating decision that denied the Veteran's claim to service connection for a generalized muscle and joint disorder.    



CONCLUSIONS OF LAW

1.  A February 1998 rating decision that denied the Veteran's service connection claim for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

2.  New and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

3.  An August 1990 rating decision that denied the Veteran's service connection claim for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

4.  New and material evidence has been received to reopen the claim of service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

5.  An April 1994 rating decision that denied the Veteran's claim to reopen his claim for service connection for a headache disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

6.  New and material evidence has been received to reopen the claim of service connection for a headache disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

7.  An April 1994 rating decision that denied the Veteran's claim to reopen his claim for service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

8.  New and material evidence has been received to reopen the claim of service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     

9.  An August 1995 rating decision that denied the Veteran's claim to service connection for a generalized muscle and joint disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

10.  New and material evidence has been received to reopen the claim of service connection for a generalized muscle and joint disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below (i.e., the reopening of the claims to reopen the claims for service connection), the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 



Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claims to Reopen

In various rating decisions of record dated between August 1990 and February 1998, the RO denied service connection for several disorders, to include lung, neck, headache, skin, and joint and muscle disorders.  None of these decisions was ultimately considered by the Board on appeal.  These decisions became final, therefore.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In October 2003 and January 2004, the Veteran filed claims to reopen these claims to service connection.  See 38 C.F.R. § 3.156.  In the June 2004 rating decision on appeal, the RO denied the Veteran's claims.      

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claims therefore, the Board must first decide whether VA has obtained new and material evidence since the most-recent final decisions that denied the Veteran's claims to service connection, or his claims to reopen the service connection claims.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claims in final rating decisions dated between August 1990 and February 1998.  To determine whether new and material evidence has been submitted to reopen these claims, the Board must compare the evidence of record at the time of the final decisions with the evidence of record received since those decisions.  The Board will address each of the claims to reopen separately below.  


	Cervical spine disorder 

The RO denied the Veteran's claim for service connection for a cervical spine disorder in February 1998.  The relevant evidence of record in February 1998 consisted of service treatment records dated between 1969 and 1992, separation and entrance reports of medical examination and history dated between 1969 and 1992, which note a normal neck, VA treatment records dated from the 1970s to the mid 1990s that are negative for a neck disorder, VA compensation examination reports dated from the late 1970s to the mid 1990s that are negative for a neck disorder, and several statements from the Veteran, dated until the mid 1990s, which do not indicate a neck problem.  However, a December 1994 VA treatment record notes a neck strain.  Private chiropractic records dated in the early to mid 1990s note treatment for neck pain.  Radiology reports and VA examination reports dated from 1995 to 1997 indicate degenerative changes in the Veteran's cervical spine.  And an October 1997 VA report notes the Veteran's claim that he injured his back, neck, and knees during an in-service accident in the early 1970s.   

Based on this evidence, the RO denied the Veteran's claim to service connection for a cervical spine disorder.  As that February 1998 decision became final, it is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final February 1998 rating decision.  The evidence of record submitted into the claims file since then includes VA treatment records dated from the late 1990s to 2005, which continue to note degenerative changes in the Veteran's cervical spine, and VA compensation examination reports addressing his disorder, dated in May, June, and July 2008.  

This evidence is new evidence.  Certain of this evidence is material as well.  The May 2008 VA report is material because the examiner states that the Veteran's cervical spine disorder is, "clear service connected[.]"  Though this statement alone is insufficient evidence on which to base a service connection finding - due to the lack of clarity of the entire statement and the examiner's lack of support for the statement - it nevertheless comprises evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  As the May 2008 statement meets that low evidentiary threshold, the claim to service connection for a cervical spine disorder should be reopened.  

	Lung disorder 

The RO denied the Veteran's service connection claim for a lung disorder in August 1990.  The relevant evidence of record in August 1990 consisted of service treatment records dated between 1969 and 1990 which include complaints of shortness of breath in October 1970; a March 1985 report of medical history in which the Veteran indicates hospitalization for chest pain; separation and entrance reports of medical examination and history dated between 1969 and 1985, which either note normal lungs or do not indicate a lung disorder; and VA treatment records and examination reports dated from the 1970s to the late 1980s which are negative for a lung disorder and/or note normal lungs.  A July 1989 VA treatment record contained a note stating, "COPD Asthma emphysema", however.  In a December 1989 statement, the Veteran asserted service connection for a spot on his lung due to herbicide exposure.  

Based on this evidence, the RO denied the Veteran's claim to service connection for a lung disorder.  As that August 1990 decision became final, it is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence received since August 1990 includes February 1992 separation reports of medical examination and history, service personnel records indicating active service in Southwest Asia during Operation Desert Storm, an August 1996 letter from VA thanking the Veteran for participation in the Persian Gulf Registry and noting several disorders, VA treatment records dated from the early 1990s to 2005, VA compensation examination reports dated from June 1995 to July 2008, and the Veteran's statements.   

This evidence is new evidence, and certain of it is material as well.  Initially, the Board finds the Veteran's own statements material.  Since August 1990, he has contended that his service in Southwest Asia relates to his lung disorder.  Since August 1990, he has also asserted that his service-connected thoracolumbar disease causes him breathing difficulty.  These arguments posit new theories of service connection not considered in August 1990 or April 1994.  See 38 C.F.R. §§ 3.310, 3.317.  

Moreover, the Board finds material the August 1996 letter noting the Veteran's Persian Gulf Registry participation as it notes that "evaluation by our Pulmonary Clinic revealed that you have asthma."  

In this analysis, the Board also notes the voluminous VA medical evidence of record dated from the mid 1990s to 2005.  Certain of this evidence indicates that the Veteran does not have a lung disorder.  A January 1997 private radiology report indicates "no acute cardiopulmonary" disorder while a July 2008 VA report indicates normal lungs.  However, certain of the evidence dated since August 1990 indicates that the Veteran does have a lung disorder.  VA treatment records indicate a diagnosis of asthma, the June 1995 VA report noted "calcification on right - suspect possible histoplasmosis - T.B. smear negative?", the August 1996 letter regarding the Persian Gulf Registry notes asthma, the January 1997 report notes "old granulomatous disease" of the lung, a June 2008 report notes a diagnosis of asthma, and the July 2008 report notes "mild restricted lung disease" and refers to the Veteran as an "adult asthmatic."  The possibility that the Veteran may have a current lung disorder, combined with his service incurrence contentions regarding Southwest Asia, comprises evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  As such, the claim to service connection for a lung disorder should be reopened.  

      Headaches  

The Veteran's original service connection claim for headaches was denied in a final August 1990 rating decision, and a claim to reopen that claim was finally decided in April 1994.  The relevant evidence of record in April 1994 consisted of service treatment records dated between 1969 and 1992 which note complaints of headaches, separation and entrance reports of medical examination and history dated between 1969 and 1992, which note complaints of headaches, VA treatment records dated from the 1970s to the mid 1990s, which note complaints of headaches, several VA compensation examination reports dated from the late 1970s to the mid 1990s, which are negative for a headache disorder, and the Veteran's contentions that his headache disorder is related to service.  Based on this evidence, the RO denied the Veteran's claim to reopen his claim to service connection for a headache disorder.  As that April 1994 decision became final, it is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence of record submitted into the claims file since the April 1994 rating decision includes VA treatment records and reports dated from the mid 1990s to 2008 which continue to note complaints of headaches.  But none of these records and reports notes a medical diagnosis for the headaches.  And the record since April 1994 includes several statements from the Veteran in which he asserts that his service in Southwest Asia caused him a generalized pain disorder.  The Board finds these statements to be material evidence because they address a theory of service connection that had not been considered by the RO, namely that the Veteran may have an undiagnosed illness that contributes to his headaches.  See 38 C.F.R. § 3.317.  As such, the claim to service connection for headaches should be reopened.  

	Skin disorder 

As with the claim for headaches, the Veteran's original service connection claim for a skin disorder was denied in the final August 1990 rating decision, and a claim to reopen that claim was finally decided in April 1994.  The relevant evidence of record in April 1994 consisted of service treatment records dated between 1969 and 1992 which note treatment of skin disorders on the hands and feet, separation and entrance reports of medical examination and history dated between 1969 and 1992 which note skin problems, VA treatment records dated from the 1970s to the mid 1990s, which note treatment for skin problems on the hands and feet, several VA compensation examination reports dated from the late 1970s to the late 1980s, which are negative for a skin disorder, April and September 1993 VA compensation examination reports which note diagnoses of tinea pedis and onychomycosis, and the Veteran's assertion that his skin disorder was caused by herbicides exposure.  

Based on this evidence, the RO denied the Veteran's claim to reopen his claim for service connection for a skin disorder.  As that April 1994 decision became final, it is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence of record submitted into the claims file since the April 1994 rating decision includes VA treatment records and examination reports dated from the mid 1990s to the mid 2000s which continue to note treatment for a skin disorder.  The new evidence also includes the August 1996 Persian Gulf Registry letter, which states that, "you were noted to have ... tinea (fungus) on the skin of your hands and feet."  This letter is material evidence because it pertains to the Veteran's contention since April 1994 that his documented service in Southwest Asia relates to his skin disorders.  Moreover, his statements are material because they address a theory of service connection that had not been considered by the RO.  See 38 C.F.R. § 3.317.  As such, the claim to service connection for a skin disorder should be reopened.  

	Muscle/Joint Pain

In April 1995, the Veteran argued that he incurred a generalized joint and muscle pain disorder as a result of his service in Southwest Asia.  In August 1995, the RO denied his claim.  The Veteran's service treatment records indicated complaints of joint and muscle pain during service between 1969 and 1992, as did the separation and entrance reports of medical examination and history dated between 1969 and 1992.  Moreover, VA treatment records and examination reports dated from the 1970s to the mid 1990s note complaints of muscle and joint pain.  Based on this evidence, the RO denied the Veteran's claim to service connection for a generalized muscle and joint pain disorder.  As that August 1995 decision became final, it is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

As indicated, the new evidence of record dated since the mid 1990s includes VA treatment and examination reports, and additional statements by the Veteran.  The medical evidence notes the Veteran's continued complaints of muscle and joint pain, as do his own statements of record.  With regard to the issue of materiality, it is significant that the RO addressed the Veteran's precise contention currently on appeal - that he incurred his disorder as a result of service in Southwest Asia and should be service connected pursuant to 38 C.F.R. § 3.317.  Nevertheless, a reopening is warranted here because of the inclusion in the record following the August 1995 rating decision of the August 1996 letter from VA thanking the Veteran for his examination and participation in the Persian Gulf Registry.  That examination "revealed that you have ... multiple problems" that were "referred to several of our specialty clinics."  The letter further noted several disorders, to include diseases of the spinal column.  This letter is relevant to the Veteran's claim, and may be construed as favorable evidence.  It therefore comprises evidence that relates to an unestablished fact necessary to substantiate his claim.  38 C.F.R. § 3.156.  The claim to service connection for a generalized muscle and joint disorder must be reopened as well.  

Accordingly, the Veteran's claims to reopen the claims for service connection are granted.  Having reopened the Veteran's claims, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds additional VA medical inquiry warranted.  

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disorder is reopened; to this extent, the appeal is allowed. 

New and material evidence having been submitted, the claim for service connection for a lung disorder is reopened; to this extent, the appeal is allowed. 

New and material evidence having been submitted, the claim for service connection for a headache disorder is reopened; to this extent, the appeal is allowed. 

New and material evidence having been submitted, the claim for service connection for a skin disorder is reopened; to this extent, the appeal is allowed. 

New and material evidence having been submitted, the claim for service connection for a generalized muscle and joint pain disorder is reopened; to this extent, the appeal is allowed. 


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection.  The Board also finds additional medical inquiry warranted into the increased rating claim for a back disorder perfected in the October 2005 substantive appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

	Lower Back Disorder

The Veteran has been rated as 40 percent disabled for his lower back disorder since March 1992.  To receive a higher rating under the applicable rating criteria, the evidence must show that the Veteran experiences unfavorable ankylosis or incapacitating episodes.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants the assignment of a 60 percent evaluation.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  The type of ankylosis relevant in this matter - i.e., unfavorable ankylosis - is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Unfavorable ankylosis of the entire spine warrants the assignment of a 100 percent rating, while unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation.  

To properly rate the Veteran's lower back disorder, recent medical evidence should be included in the claims file which addresses whether the Veteran has "incapacitating episodes" as a result of his lower back disorder, or has "unfavorable ankylosis" in his service-connected thoracolumbar spine.  

	Service connection claims 

The Veteran claims service connection for several disorders - a neck disorder, a respiratory disorder, headaches, a skin disorder, generalized muscle and joint pain, a gastrointestinal disorder, a sleep disorder, a neurological disorder involving the hands, and CTS.  He has offered various theories of entitlement in support of these claims.  He has stated that these disorders relate directly to service.  See 38 C.F.R. § 3.303.  He has stated that these disorders are secondary to his service-connected disorder(s).  See 38 C.F.R. § 3.310.  And he has asserted that some of these disorders are undiagnosed disorders that arose from his service in Southwest Asia.  See 38 C.F.R. § 3.317.  Medical evaluation and opinion addressing his assertions should be included in the record. 

The first line of inquiry into these claims should be whether the Veteran's claimed disorders (neck, respiratory, headaches, skin, muscle/joint pain, gastrointestinal, sleep, neurological involving the lower arms and hands) can be attributed to known clinical diagnoses.  If any of these disorders is diagnosable, the examiner should clearly indicate the diagnosed condition in the report.  The examiner should then comment on whether such a disorder is related to active service, or to a service-connected disorder.  See 38 C.F.R. §§ 3.303, 3.310.  

If, on the other hand, the examiner finds that the disorder at issue cannot be attributed to a known clinical diagnosis, the examiner should so indicate.  A disorder that cannot be attributed to a known clinical diagnosis is an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  See 38 C.F.R. § 3.317.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all relevant private or VA treatment records dated from 2005 to the present.  Any such records should then be associated with the claims folder.  

2.  Schedule the Veteran for appropriate VA examinations to determine the etiology, nature, and severity of the disorders on appeal.  The claims file and a copy of this remand must be made available to the examiners in conjunction with the requested examinations, and the examiners should indicate that the claims file was reviewed in conjunction with each examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.    

The examiner conducting the inquiry into the Veteran's claim for increased rating for a lower spine disorder should indicate whether the Veteran has "unfavorable ankylosis" in his thoracolumbar spine, and whether he has undergone "incapacitating episodes" as a result of this disorder, and if so, the duration experienced during the past 12 months.  Please review the discussion of these terms above.  

With regard to the service connection claims (for a neck disorder, a respiratory disorder, headaches, a skin disorder, generalized muscle and joint pain, a gastrointestinal disorder, a sleep disorder, a neurological disorder involving the hands, and CTS), the examination reports should note whether the Veteran's disorders can be attributed to known clinical diagnoses.  If so, each examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder at issue relates either to service, or to a service-connected disorder.    

If the examiner finds that the diagnosable disorder at issue was not proximately caused by a service-connected disorder, but rather is aggravated (permanently worsened) by one, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disorder(s).  

If the examiner finds that the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should state such.  

Any conclusion reached should be supported by a rationale. 

3.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of 

